MORRISON, Judge.
ON MOTION FOR REHEARING
On motion for rehearing appellant contends there is a fatal variance in the transcript as the caption shows the offense as “Unlawfully, while intoxicated, drive and operate a motor vehicle upon a public highway”, while the judgment states that appellant was actually convicted of the offense of “IJnlawfully drive and operate a motor vehicle upon a public highway while under the influence of a drug.”
Since the rendition of our original opinion, a supplemental transcript correcting this variance has been received from the County Criminal Court at Law No. 1 of Harris County.
Remaining convinced that we properly disposed of this cause originally, appellant’s motion for rehearing is overruled.